Citation Nr: 1033176	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-14 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to 
July 1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Baltimore, Maryland.  The Board also notes that during the course 
of the appeal, the Veteran moved and his claim's files were 
transferred to the RO in Pittsburgh, Pennsylvania.

Although the Veteran requested a hearing before a Veterans Law 
Judge on his May 2005 VA Form 9, he withdrew his request for such 
hearing in October 2007.  See October 2007 Written Statement 
(Veteran asks that his hearing be rescheduled only if it cannot 
proceed directly to the Board without a hearing).  His request 
for a Board hearing is considered withdrawn.  38 C.F.R. §§ 
20.702(e), 20.704(e) (2009).

The Board notes that the above issue was remanded by the Board in 
January 2007 and February 2008 for further evidentiary 
development.  As will be further explained below, this 
development having been achieved, the issue is now ready for 
appellate review.


FINDING OF FACT

The competent evidence of records indicates that there is no 
credible stressor relating the Veteran's PTSD to his active duty 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military duty.  
38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in April 2008 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  This letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  The 
April 2008 letter provided this notice to the Veteran.  

The Board observes that the April 2008 letter was sent to the 
Veteran after the August 2004 rating decision.  As such, the 
Board notes that VCAA notice in accordance with 38 U.S.C.A. § 
5103(a) (2008), 38 C.F.R. § 3.159(b) (2008) and Dingess, was sent 
after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this regard, the notice provided in the April 2008 letter fully 
complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (2007), 38 C.F.R. § 3.159(b) (2009), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and a July 2010 supplemental statement of the case 
(SSOC) was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records, VA treatment records, and private treatment 
records are associated with the claims folder.  

In January 2007 and February 2008, the Board remanded the issue 
to the agency of original jurisdiction (AOJ) for additional 
development.  A remand by the Board confers on the appellant, as 
a matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that 
the above stated issues were previously remanded in order to 
determine the Veteran's correct address, schedule him for a 
hearing, provide adequate notice, obtain medical records, verify 
the Veteran's stressor, and upon verification of the stressor, 
provide a VA examination.  The requested notice letters and 
development having been afforded, the issue now returns to the 
Board for appellate review.

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2009); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was afforded 
VA examination, including an opinion in July 2004 with respect to 
the issue on appeal.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination and opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent medical evidence of 
record and the statements of the Veteran, and provides a complete 
rationale for the opinion stated, relying on and citing to the 
records reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its January 2007 and March 2008 
remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a remand by the Board confers upon the claimant, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand).  See also 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of the 
VCAA and the implementing regulations and the record is ready for 
appellate review.

Analysis

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002).  Notwithstanding the above, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to service, 
shows that it was incurred or aggravated in service.  38 C.F.R. § 
3.303(a) (2009).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be 
met by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  However, lay persons can provide an eye-witness 
account of a Veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence 
concerning manifestations of a disease may form the basis for an 
award of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).

The record reflects that the Veteran does not have the requisite 
medical expertise to diagnose his claimed disorder or render a 
competent medical opinion regarding its cause.  Thus, competent 
medical evidence showing that his claimed disorder is related to 
service is required.

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and that if a 
diagnosis is not supported by the findings on the examination 
report, the rating agency shall return the report to the examiner 
to substantiate the diagnosis.
The DSM-IV provides two requirements as to the sufficiency of a 
stressor:  (1) A person must have been 'exposed to a traumatic 
event' in which 'the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others' and (2) 'the person's response [must 
have] involved intense fear, helplessness, or horror.'  DSM-IV at 
427-28.  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Hence, 
under the DSM-IV, the mental illness of PTSD would be treated the 
same as a physical illness for purposes of VA disability 
compensation in terms of a predisposition toward development of 
that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
presence of a recognizable stressor is the essential prerequisite 
to support the diagnosis of PTSD.

The Veteran contends that he has incurred PTSD as a result of his 
active service.  However, as will be further explained below, 
service connection for PTSD must be denied because there is no 
verified in-service stressor relating the Veteran's PTSD to his 
active duty service.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD diagnosis 
will vary depending upon whether the Veteran engaged in 'combat 
with the enemy.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the Veteran have personally 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  If the VA determines the Veteran engaged in 
combat with the enemy and his alleged stressor is combat-related, 
then his lay testimony or written statement is accepted as 
conclusive evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided that 
such testimony is found to be 'satisfactory,' i.e., credible and 
'consistent with circumstances, conditions or hardships of 
service.'  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.
If, however, the VA determines either that the Veteran did not 
engage in combat with the enemy or that he did engage in combat, 
but that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or statements.  
Id.  Service department records must support, and not contradict, 
the claimant's testimony regarding noncombat stressors. Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. 
App. 1, 6 (1998) (wherein the Court stated, 'If the Veteran 
engaged in combat, his/her lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in-service 
stressors').  If, however, the Veteran was not engaged in combat, 
he must introduce corroborative evidence of his claimed in-
service stressors.

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's "fear of hostile military or terrorist activity" 
and a VA or VA-contracted psychiatrist or psychologist confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor so long as there is 
not clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  Stressor 
Determinations for Post Traumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 
3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the 
effective date of the rule published on July 13, 2010).  For 
purposes of this section, "fear and hostile military or 
terrorist activity" means that a "Veteran experienced, 
witnessed or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others,..., and 
the Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror."  75 Fed. Reg. at 39,852.  The event or 
circumstances include (but are not limited to), actual or 
potential improvised explosive device (IED); vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; or 
attack upon friendly aircraft.

The Veteran does not assert that he was engaged in combat.  
Indeed, the Veteran's DD Form 214 shows that the Veteran's 
military occupational specialty (MOS) was equipment records and 
parts specialist which does not suggest any combat related 
activity.  The service records show that the Veteran served in 
the Army.  Thus, the Board finds that the provisions of 1154(b) 
do not apply in this case.  Since the Veteran was not engaged in 
combat, the Veteran's in-service stressors must be corroborated.

Additionally, the Board finds that the Veteran's claimed stressor 
is not related to "fear of hostile military or terrorist 
activity."  With regard the Veteran's stressor, while he was 
confronted with a circumstance that involved threatened serious 
injury or a threat to his physical integrity that invoked a state 
of fear, the circumstance did not involve a hostile enemy or any 
of the aforementioned circumstances.  As such, the Board finds 
that the change in 38 C.F.R. § 3.304(f)(3) is not applicable in 
this instance.

With regard to whether the Veteran has been diagnosed with PTSD, 
the Board acknowledges that a December 2, 2003, VA treatment 
record indicates a diagnosis of PTSD.  See VA Behavioral Health 
Outpatient Progress Note dated December 2, 2003.  However, it is 
not clear whether this diagnosis of PTSD was based on the DSM-IV 
criteria, as required by VA regulations.  See 38 C.F.R. § 4.125 
(2007).  Additionally, the record indicates that the Veteran has 
been diagnosed with adjustment disorder, major depressive 
disorder, polysubstance dependence, and substance-induced mood 
disorder.  The July 2004 VA examination report of record fails to 
provide a diagnosis of PTSD.  As such, the Board notes that it is 
unclear whether the Veteran has a diagnosis that is based on the 
DSM-IV criteria.  However, as will be explained below, the 
Veteran's claimed stressor has not been verified and therefore 
the Board finds that it is unnecessary to determine whether the 
Veteran has a DSM-IV diagnosis of PTSD.  

With regard to stressor verification, as noted above, the Veteran 
has asserted a non-combat stressor, namely, a personal assault.  
Therefore, independent verification is needed.  38 C.F.R. § 
3.304(d).  Specifically, the Veteran contends that while in basic 
training at Fort Leonard Wood, Missouri, his Staff Sergeant 
assaulted him by grabbing him and pushing him to the ground and 
then grabbing his neck because he laid his M-16 riffle down to 
get a drink of water.  The Veteran further contends that he was 
held over from graduation for a month while the incident was 
investigated.  As such, the RO submitted a request to the 
Director of the Criminal Investigation Division at Fort Belvoir, 
Virginia and the United States Army Crime Record Division to 
verify the Veteran's claims.  In a June 2010 Formal Finding it is 
noted that a May 2010 response from the Army Crime Records 
Division indicated that there was no record of the Veteran being 
assaulted by his Staff Sergeant.  Therefore the Veteran's 
stressor has not been verified.  

After considering the evidence of record, the Board finds that 
the Veteran does not have a verified or verifiable stressor.  In 
the absence of a verified or verifiable stressor event which is 
the cornerstone of a PTSD claim, service connection for PTSD must 
be denied.  38 C.F.R. § 3.304(f).  Without verification of the 
Veteran's stressors, there is no need to discuss the question of 
medical nexus.  See 38 C.F.R. 
§ 3.304(f).

The preponderance of the evidence is against a grant of service 
connection for PTSD as he has not alleged any in-service stressor 
event which is verified.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


